DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-7, 13-15, 19 and 21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pomplun et al (U.S. Patent 5,948,710 A) in combination with Schwarz (U.S. Patent 5,476,616 A) for the reasons of record.
             Regarding the newly-added limitation of “three or more filament-forming holes” in claim 1, see col. 2, lines 15-52 and Figures 1, 2A and 2B of Schwarz.
Claims 8, 9, 22 and 23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pomplun et al (U.S. Patent 5,948,710 A) in combination with Schwarz (U.S. Patent 5,476,616 A) as applied to claims 1-7, 13-15, 19 and 21 above, and further in view of Anderson et al (U.S. Patent 4,100,324 A) for the reasons of record.
Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pomplun et al (U.S. Patent 5,948,710 A) in combination with Schwarz (U.S. Patent 5,476,616 A) as applied to claims 1-7, 13-15, 19 and 21 above, and further in view of Haynes et al (U.S. Patent Application Publication 2005/0133971 A1) for the reasons of record.
Claims 11 and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pomplun et al (U.S. Patent 5,948,710 A) in combination with Schwarz (U.S. Patent 5,476,616 A) as applied to claims 1-7, 13-15, 19 and 21 above, and further in view of Trokhan et al (U.S. Patent Application Publication 2003/0203196 A1) for the reasons of record.
Claims 16-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pomplun et al (U.S. Patent 5,948,710 A) in combination with Schwarz (U.S. Patent 5,476,616 A) as applied to claims 1-7, 13-15, 19 and 21 above, and further in view of Stadelman et al (U.S. Patent Application Publication 2005/0170729 A1) for the reasons of record.
Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pomplun et al (U.S. Patent 5,948,710 A) in combination with Schwarz (U.S. Patent 5,476,616 A) as applied to claims 1-7, 13-15, 19 and 21 above, and further in view of Ouellette et al (U.S. Patent Application Publication 2007/0202766 A1) for the reasons of record.
Claim 24 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pomplun et al (U.S. Patent 5,948,710 A) in combination with Schwarz (U.S. Patent 5,476,616 A) for the reasons of record.
             Regarding the newly-added limitation of “three or more filament-forming holes” in claim 24, see col. 2, lines 15-52 and Figures 1, 2A and 2B of Schwarz.
Response to Arguments
Applicant's arguments filed on 11 October 2021 have been fully considered but they are not persuasive. 
Applicant argues (pages 6 and 7) that Pomplun et al and Schwarz are not properly combinable because Schwarz fails to recognize and/or teach and in fact teaches away from a die that utilizes converging air flows to entrain and attenuate its threads. Examiner responds that Schwarz does, in fact, teach a die that utilizes converging air flows to entrain and attenuate its threads (see col. 1, lines 20-28 (particularly col. 1, line 25) and col. 2, lines 15-52 (particularly col. S, lines 39-41) of Schwarz.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEO B. TENTONI whose telephone number is (571)272-1209. The examiner can normally be reached 7:30-4:00 ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina A. Johnson can be reached on (571)272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LEO B. TENTONI
Primary Examiner




/LEO B TENTONI/Primary Examiner, Art Unit 1742